--------------------------------------------------------------------------------

EXHIBIT 10.26
 
CONNECTICUT NATURAL GAS CORPORATION


AGREEMENT
Between


Connecticut Natural Gas Corporation




and


UTILITY WORKERS UNION OF AMERICA
(AFL-CIO)




on Behalf of Local 380




For the Period April 1, 2011
Through March 31,  2016

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS




Article
 
Page
     
I.
Recognition
1
II.
Management
2
III.
Union Security
2
IV.
Payroll Deductions of Dues
2
V.
Bulletin Board
3
VI.
Cooperation
3
VII.
New Employees
5
VIII.
Seniority
5
IX.
Leaves of Absence
6
X.
Strikes & Lockouts
7
XI.
Security of Tenure
7
XII.
Grievances
8
XIII.
Wages
9
XIV.
Normal Work Week
10
XV.
Overtime
10
XVI.
Jury Duty
12
XVII.
Holidays
12
XVIII.
Vacations
13
XIX.
Sickness, Disability & Other Allowed Time
13
XX.
Benefits
16
XXI.
Working Conditions
18
XXII.
Temporary Assignments
19
XXIII.
General Provisions
19
XXIV.
Duration of Agreement
20
 
Exhibits
 

 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT made and entered into as of  April 1, 2011 by and between THE
CONNECTICUT NATURAL GAS CORPORATION, its successors and assigns, a corporation
especially chartered under the laws of the State of Connecticut, having its
office at Old Track- Road Greenwich, Connecticut, hereinafter referred to as the
"Company", and UTILITY WORKERS UNION OF AMERICA, AFL - CIO, LOCAL 380,
hereinafter referred to as the "Union".


WITNESSETH:


WHEREAS, the Company engages in furnishing an essential public service vital to
the health, safety and comfort of the population of the communities which it
serves;


WHEREAS, the Company has a high degree of responsibility to the public in
serving them without interruption of this essential service;


WHEREAS, the Company cannot meet this responsibility unless it has the
conscientious cooperation of its employees; and
 
 
WHEREAS, it is the intent and desire of the parties here to establish an orderly
relationship between the Company and the Union so that grievances and complaints
shall be settled quickly and satisfactorily to both parties, so that service to
the public shall not be disrupted.


NOW, THEREFORE, in consideration of the mutual promises and obligations herein
assumed, the parties agree as follows:


ARTICLE I
Recognition


SECTION 1. The Company hereby recognizes the Utility Workers Union of America,
AFL - CIO, Local 380, as the sole and exclusive bargaining agency in all matters
pertaining to wages, hours, working and employment conditions for all employees
in the Company's distribution department and customer service, specifically
excluding, however temporary, casual, or part-time employees, employees in the
Commercial Department, confidential employees, executives, office and clerical
workers, guards, watchmen, professional employees and supervisors as defined by
law.


The Titles of the positions presently covered by this Agreement are listed in
the "Schedule of Regular Hourly Rates" hereto annexed and made a part hereof and
only persons holding such positions are referred to herein as employees.


SECTION 2. A Union member who shall be promoted to a position excluded by
Section 1 above, shall cease to be a member of the Union. Promotion shall not be
compulsory.

 
1

--------------------------------------------------------------------------------

 

ARTICLE II
Management


It is agreed that the Company has retained the usual management rights and that
the right to manage the Company and direct the working force is vested
exclusively in the Company, which right shall include, but shall not be limited
to, the right to hire, promote, demote, transfer, layoff, discipline, discharge
for just cause; to maintain discipline and efficiency of employees and prescribe
rules to that end; to determine the extent to which the Company's facilities
shall be operated, including the determination of working hours; to determine
the extent to which such operations or employment shall be increased or reduced,
including the right to plan, direct and control its operations and determine
work loads, job contents and work assignments; and to change methods, processes,
equipment or facilities; provided, however, that nothing in this section shall
be used to avoid the other provisions of this Agreement.


Except as required by Federal or State law or regulation, the employer may not
change any terms or conditions of any retirement plan, including defined benefit
plans, defined contribution plans and retiree welfare plans, without the written
agreement of the parties. The employer shall have the right to change any
retirement plan administrator so long as the benefit formulas as set forth in
the collective bargaining agreement remain unchanged.


The employer shall have the unilateral right to change healthcare (medical,
dental and vision)  and 401(k) plan providers, including carriers or third party
administrators, so long as the benefits provided and the classes of investment
funds available remain substantially the same. The employer has no duty to
continue to provide insured healthcare benefits no longer offered by a carrier,
but shall make a good faith effort to find similar benefits with another
carrier.



ARTICLE III
Union Security


On and after the 30th day of the effective date of the Agreement or the 30th day
of employment, whichever comes later, it shall be a condition of employment for
all employees covered by this Agreement to become and remain members of the
Union for the duration of this Agreement.


ARTICLE IV
Payroll Deductions of Dues


The Company shall deduct weekly from the wages payable to an employee said
employee's regular dues in an amount certified to the Company by the Treasurer
of the Local Union.


Deductions shall be made for each employee who is a member of the Union and who
signs a written authorization in form mutually satisfactory. The amount so
deducted shall be turned over to the Treasurer of the Local Union forthwith.
 
 
2

--------------------------------------------------------------------------------

 
 
Payment to the person certified to be the Treasurer of the Local Union shall be
without recourse against the Company.
 
ARTICLE V
Bulletin Board


A designated place in the Service Building shall be reserved and known as the
"Union Bulletin Board", and use shall be restricted to notices of Union
elections, appointments, results of elections and notices of Union meetings,
recreational, athletic and social affairs of the Union. Such postings will be
made by the Union and shall be subject to Company approval.


ARTICLE Vl
Cooperation


SECTION 1. The Company shall not interfere with, restrain or coerce employees
because of Union membership or lawful Union activity, and shall not directly or
by indirection discriminate against, interfere with, coerce, or discharge any
employees because of Union membership.


SECTION 2. The Union and/or its officers, agents, or members shall not
intimidate or coerce any employee in regard to his/her right to work or his/ her
tenure of employment. There shall be no Union activity on Company time, or on
Company property except as otherwise hereinafter provided.


SECTION 3. No provisions of this Agreement shall be interpreted or applied in
any manner as to discriminate against an employee because of his/ her race,
color, age, sex, religion, national origin or physical handicap or any other
basis prohibited by law.


SECTION 4. The future of each employee and the Company as a whole is dependent
upon continually improving the essential service they provide to the public.
Competitive costs, increases in work productivity, efficiency as well as other
factors of mutual concern shall be the basis for future adjustments in wages and
benefits.


SECTION 5. The Company and the Union agree to cooperate in implementing Company
Conservation programs with the goal of encouraging customers to conserve energy.


The Company and the Union mutually agree to work cooperatively toward the
objectives of the section.


SECTION 6. In order to enhance service to customers, provide employee career
development and growth, and expand business opportunities, the Company will
expand customer service work into the following areas:
 
1)
The repair/replacement of circulator pumps, auto feed valves, expansion tanks,
backflow preventers, zone valves and any other heating system component
requiring repair or replacement.

 
2)
The repair/installation of customer owned gas piping.

 
3)
The installation of gas and electric appliances.

  
 
3

--------------------------------------------------------------------------------

 


The Company will assign this work to bargaining unit employees when practical.
The assignment of work identified in items 1-3 shall be consistent with the
Collective Bargaining Agreement and Department rules, regulations, and
guidelines. Only technicians holding the appropriate Connecticut occupational
licenses will be assigned this work.


The Company will pay the annual license renewal fees of those employees
performing this work. The Company will also provide the tools and equipment
necessary to perform the work. In addition, employees will receive an hourly
premium as indicated in the following schedule:


Hourly Premium Schedule
 

 
Hourly Premium
License Types
To Employee
   
TIER1:
$.40 per hour
S-1, S-2
 
D-1, D-2, D-3, D-4, S-3, S-4
 
S-5, S-6, S-7, S-8
     
TIER 2:
$.30 per hour
E-1, E-2, P-1, P-2, G-1, G-2
 
SM-1, SM-2
 



Employees holding more than 1 of the above licenses will only be paid the hourly
premium rate for the license held having the highest value. The S-1, S-2 and D
license categories must have the Universal Refrigerant Certification.


The Company shall have the right to employ subcontractors, at its discretion,
when it is impractical to employ bargaining unit employees.


SECTION 7.  In order to enhance service to customers, and increase employee
productivity Chief Distribution Fitters will be required to perform basic
relights for customer appliances and equipment with loads of up to 425 CFH. Such
relights will not be required in instances requiring or involving ladders, roof
top work, dual fuel equipment, air conditioning equipment or equipment normally
classified as commercial or industrial. In performing relights employees so
assigned will be required to report unusual, suspicious or visibly apparent
safety situations.


In addition Chief Distribution Fitters and all other Distribution employees with
a CDL-B or higher driver's license will be required to secure a Hazardous
Material Endorsement for said license. The Company will pay any costs associated
with securing and maintaining such license.


Effective April 1, 2002, incumbent Chief Distribution Fitters will be
reclassified from GU 27 to GU 28.


The Company will conduct a minimum of one (1) day of classroom and one (1) day
field training in relight practices and related safety procedures for all Chief
 
4

--------------------------------------------------------------------------------

 
 
Distribution Fitters. The Company will complete the initial  two (2) days of
relight training for any individual Chief Distribution Fitter within a sixty
(60) day period, except in instances of employee absence, or Company emergency.
Ongoing training on a minimum annual basis will be conducted.

If an unsafe condition exists, or if for any reason an appliance cannot or will
not relight the employee will notify Customer Service and a Service Technician
or Supervisor will assist.



ARTICLE VlI
New Employees


SECTION 1. The Company shall have the right to hire new employees from any
source and shall be the sole judge of a new employee's qualifications for
employment.


SECTION 2. Within forty-eight (48) hours after hiring any new employee, the
Company shall notify the Union of his/her name, position, department, and
residence address.


SECTION 3. The Company shall have the right to lay off or discharge a new
employee for any cause within six (6) months from his/her date of employment,
and such discharge or layoff shall not be subject to grievance procedure,
including arbitration.


SECTION 4. New employees shall not be placed on the seniority list until after
the completion of the six (6) month trial period. Their seniority, however,
shall date from their date of hiring.



ARTICLE VlII
Seniority


SECTION 1. The right accruing to employees through length of continuous service
with the Company, which entitles them to preference in promotions, transfer,
vacations, and as otherwise indicated herein; all preferment shall be according
to seniority providing however, that the Company shall not be required to
promote an employee who does not have the qualifications to fill the higher
position.


SECTION 2. The Company shall take into consideration in connection with layoffs
and rehiring within the groups of jobs referred to in the "Schedule of Regular
Hourly Rates", seniority of the employees within the group together with proven
skill and ability to do the available work.


SECTION 3. The Company will endeavor to fill openings within the bargaining unit
without unreasonable delay which represents opportunities for promotion or
advancement by seeking qualified employees from within the bargaining unit,
through the medium of job posting before hiring any new employees for such
positions. Job posting shall be for a five (5) working day period and the
Company shall notify the successful applicant within fifteen (15) working days
after the expiration of the posting. Copies of all job postings shall be
furnished to the Union.

 
5

--------------------------------------------------------------------------------

 


SECTION 4. When an employee bids into a lower pay classification, that employee
shall be ineligible from bidding back to the job vacated and any job vacated in
the sequence of bidding to fill his or her job, for a period of six months from
the date of transfer.


SECTION 5. An employee's seniority and/ or continuous service shall not be
deemed to be broken unless:


 
a)
He/she is discharged for just cause;



 
b)
He/she quits or resigns from the Company or the bargaining unit;



 
c)
He/she fails to return to work after a layoff within three (3) working days
after he/she has been notified to do so by registered mail and does not promptly
give a satisfactory reason for his/her failure so to return. This provision
shall not be deemed to justify any absence from work without reasonable cause;



 
d)
He/she is laid off for more than one year,



or


 
e)
He/she exceeds a leave of absence granted by the Company without furnishing an
acceptable excuse.



SECTION 6. The procedure to be followed in the event that an employee is laid
off from work is:


 
A.
Step 1. The only employee eligible to exercise seniority for bumping purposes
will be the employee directly affected with the layoff. Those employees being
bumped would also be considered affected with the layoff.




 
Step 2. That employee can bump any employee with less seniority under the
Agreement to take their place in the layoff procedure as long as that employee
is qualified and able to perform the job.



 
B.
Union officers and stewards will have preferential seniority for layoff purposes
as long as such application does not violate State or Federal laws.



 
C.
The Company agrees that no employee on the payroll as of August 1, 2008  will be
laid off for lack of work during the term of this Agreement.

 
ARTICLE IX
Leaves of Absence


SECTION 1. Upon written request to the Company and for good cause, employees may
be given a leave of absence, without pay, not exceeding thirty (30) days, or
such time as required by law, which may be extended for a similar term.
 
 
6

--------------------------------------------------------------------------------

 
 
Such leave shall not be unreasonably or arbitrarily withheld by the Company. The
Company, however, need not grant a leave of absence to permit an employee to
seek or try other employment.

SECTION 2. Any member of the Union elected or appointed as a delegate to a
convention of the Utility Workers Union of America shall, if the Office requires
his/her absence from regular work, be granted reasonable time off without pay to
attend such convention.


SECTION 3. Employees granted leave in Sections 1 and 2 above, shall not suffer a
break in seniority and/or continuous service provided that the leave has not
been exceeded. Should such employee request an extension of an authorized thirty
(30) day leave, he/she may, upon furnishing the Company with an acceptable
excuse, be given such extension at the discretion of the Company and for such
length of time as the Company shall determine.


SECTION 4. Subject to Section 3 of this Article, employees granted a leave of
absence shall be entitled to return to work at their former status with all
rights and privileges, at their former rate of pay, plus any increase which has
become effective during their absence, provided, however, that such employee
returns at least equal qualifications in capabilities as such employee had at
the beginning of such leave of absence, subject to applicable law.


ARTICLE X
Strikes and Lockouts


SECTION 1. The Union agrees that there shall be no strikes, walkouts, stoppage
or other cessation of work during the term of this Agreement, and the Company
agrees that there shall be no lockout during said term.


ARTICLE Xl
Security of Tenure


SECTION 1. No employee shall be discharged except for just cause.


SECTION 2. In the event an employee shall be discharged, he/she shall be given
in writing, upon request, the reason for his/her discharge. If the employee and
the Union deem the discharge to be without just cause, the Union shall so notify
the Company in writing within five (5) working days after the discharge.
Thereupon, the matter shall be discussed in the grievance procedure beginning
with the second step.


SECTION 3. If, as a result of discussion of a discharge in the grievance
procedure or by arbitration it is determined that an employee was not discharged
for just cause, he/she shall be reinstated with back wages equal to what he/she
would have earned in normal working hours less any regular wages or unemployment
compensation which he/she may have received during the period of his/ her
discharge.

 
7

--------------------------------------------------------------------------------

 


ARTICLE XlI
Grievances


SECTION 1. Any dispute or grievance of an employee, or a group of employees,
shall be settled in the following manner if it involves the interpretation or
application of any provision of this Agreement.


a)  The aggrieved employee and his/her steward shall first attempt to settle the
matter with the employee's Supervisor. Such grievance shall be submitted within
twenty (20) working days after the event giving rise to the same has occurred or
shall be deemed waived.


(b) If the matter is not settled within three (3) working days following
presentation of the grievance under subparagraph (a) above, it shall be reduced
to writing on a form agreed upon by the parties and shall be signed by the
aggrieved employee and the steward with the disposition of the Supervisor
included, and shall within eight (8) days following disposition in the first
step, be presented and discussed between the Grievance Committee and a
representative of Management. At this step, a representative of the National
Union may be present.


SECTION 2. (a) In the event that a grievance shall not be satisfactorily settled
under the foregoing grievance procedure, it may be submitted to arbitration for
a decision which shall be final and binding upon both parties provided this
decision is not contrary to law, and subject to the right of either party to
appeal from said award as provided by the law. Either party may submit the
grievance to arbitration by notifying the other in writing within fourteen (14)
working days following disposition of the grievance in the last stage of the
grievance procedure.


b) Arbitration shall be by an arbitration panel composed of one member appointed
by the Company, one member appointed by the Union, and a third member to be
selected by these two. By mutual agreement, a single arbitrator may be selected
by the parties in place of the panel and such arbitrator shall function
otherwise in accord with the terms of this Article.


c) If the arbitrators appointed by the parties cannot agree upon a third
arbitrator within five (5) days after receipt of the notice requesting
arbitration, the third arbitrator shall be selected in accord with regular
procedure of the American Arbitration Association from lists of arbitrators
submitted to the parties by such Association.


SECTION 3. The parties shall share equally the expense of the arbitrator and any
administrative costs. The arbitrator shall be limited to ruling on
interpretation or the application of the terms of this Agreement and shall have
no power to add to, subtract from or modify any of the terms of this Agreement.


SECTION 4. If a claim is made by the Grievance Committee that the Company is
violating one or more sections of the Agreement and if a group of employees is
affected, the matter may be taken up by the Grievance Committee in the first
instance at the appropriate stage of the grievance procedure. This option shall
not be used to circumvent the grievance procedure and insofar as possible a
grievance will be discussed under the regular grievance procedure as outlined
above.

 
8

--------------------------------------------------------------------------------

 


SECTION 5. The Company may utilize the grievance procedure, including
arbitration, upon any grievance involving the interpretation or application of
this Agreement, by discussing the matter first in the first stage of the
grievance procedure in which the Grievance Committee participates.


SECTION 6. Any grievance or dispute shall be considered finally settled and
shall not be subject to arbitration unless the Union notifies the Company within
fourteen (14) days (unless the time is extended by mutual agreement) that it is
appealing the Company's decision under Section 1, subparagraph B of Article Xll.
The party desiring arbitration shall give notice in writing to the other party
defining the issue to be arbitrated.


SECTION 7. Members of the Grievance Committee not to exceed four (4) in number,
and Group or Location Stewards shall be given reasonable time off with pay at
the regular hourly rate for time lost to discuss grievances of the employees
with the designated Company representatives.


SECTION 8. A duly authorized representative of the National Union shall be
permitted access to the Company's buildings for the purpose of participating in
all negotiations and in the Grievance procedure at the second step as may be
applicable under Article Xll.


ARTICLE XlII
Wages


SECTION 1. During the term of this Agreement, the wages for all positions
covered hereunder shall be as listed in the "Schedule of Regular Hourly Rates"
hereunto annexed and made a part hereof.


SECTION 2. Such pay shall be paid weekly by check at the place where the
employee reports for work, during regular working hours, on every Thursday for
the week ending the previous Saturday. If a holiday occurs on Monday through
Thursday, the wages due shall be payable on Friday.


SECTION 3. In the event a new bargaining unit job is established or a
substantial change is made in the duties of an existing job during the life of
this Agreement that would warrant an increase in the rate for the changed job,
the new rate shall be established by the Company and the Union based on its
equitable relationship to the other bargaining unit jobs. If the parties
disagree on the rate, the Company may put the proposed rate into effect and the
matter will be subject to the grievance and arbitration procedure. If submitted
to arbitration, the rate determined by the arbitrator will be paid retroactive
to the date the changes or new job was put into effect.


SECTION 4. All employees, when scheduled to work on the evening shift, shall be
paid at the basic rate for the job plus a premium of six percent (6%) per hour.
A regularly scheduled evening shift shall not start prior to 12:00 noon for
eight (8) hour shifts or 10:00 a.m. for ten (10) hour shifts. Such premiums, or
shift differential pay shall apply to time allowed for sickness, accident,
vacation or holidays to employees assigned to permanent shifts.

 
9

--------------------------------------------------------------------------------

 


SECTION 5. Employees whose normal work schedule includes Sundays shall receive
premium pay of 50% for Sunday work.


ARTICLE XIV
Normal Work Week


SECTION 1. The work week will begin at 12:01 a.m. on Sunday and shall end at
midnight on Saturday. Employees shall work five (5) eight-hour days or four (4)
ten-hour days from Sunday to Saturday, inclusive, except employees hired before
April 1, 1988 whose normal work week shall be Monday through Friday. Up to four
(4) Customer Service employees shall work on a regular schedule which shall
include Saturday and Sunday work on an alternating basis, and one (1 ) Customer
Service employees shall work a 3 p.m. to 11 p.m. schedule Monday through Friday.


SECTION 2. The Company agrees that there will be no change in the normal work
week, regularly scheduled shifts, shift hours and on-call hours during the term
of this Agreement without notification to, and discussion with, the Union at
least ten (10) working days prior to the effective date thereof. If the Company
finds it necessary to schedule shifts of greater than eight (8) hours per day up
to a maximum of ten (10) hours, whereby overtime would not be paid beyond eight
(8) hours in a day, such regular shifts shall not extend beyond 8 p.m. Such
shifts shall first be filled on a voluntary basis by seniority and
qualifications and only those employees hired after April 1, 1988 will be
required to fill such shifts if not already filled on a voluntary basis.


SECTION 3. Seasonal shift changes in Customer Service shall normally be
effective October 1st and April 15th of each year.


SECTION 4. If the Company makes a reasonable determination to schedule a shift
outside of the restrictions imposed under this article XIV, it will meet with
the Union and discuss the proposed change. The Union shall not be arbitrary or
capricious in disagreeing with the Company's request. If the parties disagree on
the change, the Company can put the change into effect and the matter will
become subject to the grievance and arbitration procedure. Any shift created
under this section will first be filled on a voluntary basis, and then the least
senior, qualified employee will be assigned. The Union will have the option of
having all shifts reopened whenever a new shift is added.


ARTICLE XV
Overtime
 
SECTION 1. Any work performed in excess of the normal work day or outside of the
normal work week shall be considered overtime and shall be compensated for at
the rate of time and one-half the employee's regular rate, except as hereinafter
provided.


SECTION 2. An employee called from home outside of his/her scheduled hours, to
work on any emergency by a responsible authority of the Company shall receive
applicable overtime rate for hours worked, but not less than four (4) hours
straight time pay for the first call out during the assigned shift, and two and
one-half hours straight time pay for all subsequent call outs. Overtime pay
shall be computed from the receipt of the call to the time they return home.
Weather conditions and the time of the receipt of the call shall be considered
by the Company in determining the
 
 
10

--------------------------------------------------------------------------------

 
 
minimum allowance granted to employees answering emergency calls. It is
understood that reasonable travel time to and from home will be allowed.

 
·
Employees who work on Sunday as part of their regular schedule will receive one
and one-half time their regular rate for all regular and overtime hours worked
on that day.

 
·
Employees not regularly scheduled on Sunday will receive twice their regular
rate for overtime work on that day.

 
·
For employees regularly scheduled on Sunday, the 7th day worked for employees on
five (5) eight-hour days, or the 6th day worked for employees on four (4)
ten-hour days, will be paid at double their regular rate for overtime on such
days.



SECTION 3. Where work is required on a regular basis on holidays, the schedule
for this work shall be made up at the beginning of each year. As a result of
such schedule, all work performed on such holidays referred to in this
Agreement, shall be paid at two times the employee's regular hourly rate, and
all unscheduled work at two times the employee's regular rate in addition to the
regular holiday pay, provided for in Article XVII of this Agreement. When
Christmas and New Years fall on Saturday or Sunday, all work performed on both
the observed holiday and the actual holiday will be paid double the regular
rate.


SECTION 4. An employee who is directed to report to work on a regular day off
shall be furnished work for at least four (4) hours or shall be paid four (4)
hours at his regular straight time hourly rate or the overtime rate where
applicable.


SECTION 5. Overtime work shall be equalized among the employees in each
classification who regularly perform such work insofar as it is practicable. In
emergencies, it is understood that the most available employees will be called
first.


SECTION 6. Any employee who has worked sixteen (16) consecutive hours or more,
including normal meal periods, shall not be permitted to work until he/she has
had eight (8) hours rest. For any part of these eight (8) hours which coincide
with his/her regular scheduled workday, he/she shall be paid his/her regular
hourly rate. When an employee is called from home between midnight and 6:30
a.m., during the normal work week, he/she shall receive rest time without loss
of pay for the hours worked between midnight and 8 a.m. (7:00 a.m. for employees
in the Distribution Department).


SECTION 7. Employees working two (2) or more hours overtime shall receive an
allowance of $13.00, effective  4/1/10  to purchase a meal and an additional
allowance of $6.50  at four (4) hour intervals thereafter as long as they
continue working.  Employees called from home shall receive such allowance after
four (4) hours of work and at four (4) hour intervals thereafter as long as they
continue working.


SECTION 8.  Distribution Department standby coverage will consist of two
employees who shall be provided with 13 hours standby pay per week.


SECTION 9.  One employee in the Distribution Department will be utilized for
emergency markouts during off-hours, except after sunset, and during daylight
when traffic conditions present a safety hazard and when the Distribution
employee has
 
11

--------------------------------------------------------------------------------

 
 
notified a supervisor.

ARTICLE XVI
Jury Duty


SECTION 1. Excepting those who volunteer, employees covered by this Agreement
who are called for jury service, will for each full day required to serve on the
jury be paid the difference between their pay as jurors and the amount they
would have received had they worked eight (8) hours at their straight time
hourly rate. To be eligible for such payments, it shall be the duty of such
employees called for jury service to present proper evidence of such service and
the compensation received therefore.


ARTICLE XVII
Holidays


SECTION 1. The following days are deemed, for the purpose of this Agreement,
holidays:


 
·
New Year’s Day

 
·
Martin Luther King’s Birthday

 
·
President’s Day

 
·
Good Friday

 
·
Memorial Day

 
·
Independence Day

 
·
Labor Day

 
·
Veteran’s Day

 
·
Thanksgiving Day

 
·
*Christmas Eve (1/2 day)

 
·
Christmas Day

 
·
*New Year’s Eve (1/2 day)



*  These changes are effective January 1, 2012.


SECTION 2. If any of the above holidays fall on a Sunday, then the following
Monday shall for all purposes be deemed a holiday. When any of the holidays
under Article XVII, Section 1 occur on a Saturday, such holidays will be
observed on the preceding Friday. An employee who works either Friday or
Saturday, or both, will be paid overtime in accordance with Article XV, Section
3.
 
SECTION 3. Employees will be paid eight (8) hours pay at their regular straight
time hourly rate for each of the above specified holidays. Employees scheduled
on ten (10) hour days shall receive ten (10) hours holiday pay when the holiday
falls within the employee's normal work week, and eight (8) hours pay for
holidays outside of the employee's normal work week.


SECTION 4. All employees to whom this Agreement applies will receive one (1)
floating holiday each year. The employee must give the Company a seven (7) day
notice prior to the floating holiday and the days must be mutually agreed upon.

 
12

--------------------------------------------------------------------------------

 


ARTICLE XVIII
Vacations


SECTION 1. All employees on the active payroll of the Company on November 1st,
and who at that time have six (6) months of service computed as in the case of
seniority, shall receive one (1) week's vacation with pay; employees on the
active payroll of the Company on such date who have at least one (1) year of
such services shall receive a vacation of two (2) weeks with pay. Employees will
receive three (3) weeks vacation after completion of 5 years of service with the
Company. Employees completing their ninth (9th) year shall receive a vacation of
four (4) weeks employees completing their nineteenth (19th) year shall have a
vacation of five (5) weeks.


SECTION 3. The calendar year shall be the vacation year. Vacation schedules will
be posted on April 1st of each year, unless a later date is agreed to by both
parties hereto. The Company will make every effort to grant vacations at the
time desired by the employee with due regard to the seniority of other employees
in the job group and the orderly operations of the business. Vacations in excess
of two (2) weeks shall be taken at a time at the discretion of the Company.


SECTION 4. If a holiday occurs during an employee's vacation period the Company
will, at its option, either pay the employee an additional day's vacation pay or
will grant an additional day off with pay.


SECTION 5. If, after May 2nd, an employee is laid off or resigns, after giving
reasonable notice, he/ she shall be paid his/her regular vacation pay in lieu of
a vacation to which he/she would be entitled, except when discharged for cause.




ARTICLE XIX
Sickness, Disability and Other Allowed Time


SECTION 1. Employees who have good cause to be absent from work shall notify the
sick line telephone number on each day of his/her absence, as far as possible in
advance of the scheduled starting time. When an illness is certified by a
medical doctor, no call-in is required for the term of the medical certificate.
Employees will be required to contact the Company’s Disability Management
provider after the fourth consecutive working day of absence.  The Company’s
Disability Management provider will monitor and substantiate the employee’s
sickness and/or injury.  Sickness, disability, and workers compensation will run
concurrently with family medical leave.  Family medical leave will be
administered by federal and/or state law and will also be managed by the
Company’s Disability Management provider.

 
13

--------------------------------------------------------------------------------

 



SECTION 2. Employees will be paid full time at their basic rates while off duty
because of sickness or accident not covered by the Workers' Compensation Act, as
follows:


Continuous Service
Period
Less than 30 days
None
30 days to 1 year
8 weeks ½ pay
1 year to 5 years
4 weeks + 4 weeks ½ pay
5 years to 10 years
8 weeks + 4 weeks ½ pay
10 years to 15 years
12 weeks
15 years to 20 years
16 weeks
20 years to 25 years
18 weeks
Over 25 years
26 weeks + three (3)
 
additional days for each year
 
of service in excess of 25



Employees who have completed fifteen (15) years of continuous service will be
entitled to ten (10) additional weeks in addition to the preceding schedule, for
major (long-term) illnesses. To be eligible for this additional time, employees
who have received warning letters (requirement for physician's certificate) must
have had these letters withdrawn for a period of two years prior to the major
illness. Any employee who abuses the above sick leave plan may be disciplined
under the Company Positive Discipline Policy. The Union retains the right to
grieve any such action by the Company.


If payments are made to employees under any laws for sickness or accident, then
the difference between such payment and the above schedule will be paid by the
Company.


An employee who is absent from work because of an injury sustained on the job
which would be compensable under the Workers' Compensation Act, shall receive
during the contract period, pay in addition to the compensation payments so as
to give the employee full pay for a period including any waiting time equal to
twice the period of sick leave to which the employee would be entitled and time
lost by reason of such injury shall not be charged to employee's sick leave.
 
Any employee who is on the payroll of the Company for a period of less than six
months and is absent from work because of such an injury sustained on the job,
shall receive pay in addition to any compensation payment permitted under the
Workers' Compensation Act, so as to give an employee full pay during the period
of such injury, but such period shall not exceed two weeks in the Agreement
period.


Before making any sickness or accident payment, the Company shall have the right
to require a certificate signed by the attending physician or a Company
physician and such other evidence of disability as the Company may deem
necessary.



The Company will pay for the physician's visit. The Company will supply the
employee with a form that must be completed by the physician before any payment
is made. An employee who misrepresents his/her condition or cause of same shall
be ineligible for the above benefits and may be subject to dismissal.

 
14

--------------------------------------------------------------------------------

 


Time off with pay will be given for attendance at weddings, one (1) day, and
funerals, three (3) days, only where those functions are for a member of the
employee's immediate family. The employee's immediate family is defined as the
employee's father, mother, wife, husband, mother-in-law, father-in-law,
children, brother, or sister. Two (2) days will be allowed for attendance at the
funeral of employee's grandmother, grandfather, son-in-law, or daughter-in-law.
One (1) day will be allowed for attendance at the funeral of employee's
brother-in-law or sister-in-law. One (1) day will be allowed for attendance at
the funeral of an employee's niece, nephew, aunt or uncle when such relative is
the blood relative of the employee.


An employee called upon to be a pallbearer at the funeral of a deceased employee
shall be paid one (1) day's pay.


Employees who are on vacation and are required to attend a funeral as allowed
above, will be given up to three (3) days off with pay at a time mutually agreed
upon. In the event an employee is unable, because of distance, travel, etc., to
attend a funeral as allowed above, he/she will be given one (1) day off.


SECTION 3. (a) If it is established that an injury or illness is caused by the
negligence of a third party and that third party makes settlement with the
injured employee, the Company shall be reimbursed for all wage payments made to
the injured employee to the extent that such settlement covers the Company's
payments made under the terms of this provision. (b) In instances where the
Company has been so reimbursed, the employee's sick leave allowance shall be
reinstated to the extent of the reimbursement.


SECTION 4. An employee injured while gainfully employed elsewhere shall not be
entitled to sick leave allowance for such period of incapacity.


SECTION 5. Any employee inducted into military service or who enlists because of
imminent induction in any branch of the United States Government as a result of
the Selective Service Act shall resume seniority with the Employer when
discharged from such service. He/she shall not suffer a loss of seniority.
He/she shall be paid the maximum vacation pay for the following year pursuant to
the provisions of the Selective Service Act.

 
15

--------------------------------------------------------------------------------

 

ARTICLE XX
Benefits


SECTION 1. Employees will contribute 20% of the cost of their medical insurance
coverage in accordance with the rate schedule below.
                       

  CT Care Excellus BMM Excellus POS2
Year
Single
Family
Single
Family
Single
Family
2012
$33.96
$87.26
$31.89
$94.40
$33.23
$94.00
2013
$36.34
$93.37
$34.12
$101.01
$35.56
$100.58
2014
$39.24
$100.84
$36.85
$109.09
$38.40
$108.63
2015
$42.38
$108.90
$39.80
$117.82
$41.47
$117.32
2016
$45.77
$117.62
$42.99
$127.24
$44.79
$126.71



Retail Prescription Co-Pays:
 
·
Generic Drugs
$8

 
·
Preferred Drugs
$22

 
·
Non-Preferred drugs
$40

 
Mail Order Prescriptions:
Employees will pay the following flat dollar co-payment for up to a 90-day
supply:
 
 
·
Generic drugs:
$16

 
·
Preferred drugs:
$44

 
·
Non-Preferred drugs
$80

 
Exceptions:
 
·
If the total cost of a prescription drug is less than the minimum described
above, the employee will pay the actual cost of the drug instead of the minimum.

 
·
To the extent a fully insured plan cannot match the plan described above, the
closest plan available will be used.



Employees may select, for themselves and eligible dependents, subject to the
spousal provisions of this contract, coverage under one of the medical insurance
plans summarized in Appendix A, attached hereto and made a part of hereof, and
coverage under the dental and vision plans summarized in Appendix A.


Each employee will be insured for Forty-Eight Thousand Dollars ($48,000 )
effective 1/1/07, with an Accidental Death and Dismemberment ("AD&D") provision
while in active employment, with triple indemnity if work related. Each employee
will be offered the opportunity to purchase either Fifteen Thousand Dollars
($15,000) or Thirty Thousand Dollars ($30,000) of additional term life insurance
and AD&D at a rate of $.50 per thousand or actual cost, whichever is less.


If an employee dies prior to retirement, health insurance benefits will continue
for their spouse and eligible dependents for a period of one (1) year at the
Company's expense.


The Company will implement a medical and dental spousal coverage plan. If a
spouse works full-time (as defined by his or her employer) for a Company that
 
 
16

--------------------------------------------------------------------------------

 
 
offers medical and/or dental coverage and the Company shares in the cost of
these coverage's, the spouse must enroll in his or her employer's plans first.
The employee can then enroll the spouse in CNG's plan if desired. The two plans
will coordinate benefits.

If neither the employee, their spouse and other family member elect coverage
under the CNG medical benefit plan, the employee will receive a ONE Thousand
Dollar ($1,000) annual credit amortized over the employee's normal annual pay
periods (Employee Medical Opt Out).


SECTION 2. From July 1, 2014 through March 31, 2016, pre-Medicare eligible
retirees, who retire during the term of this agreement, will pay the same amount
for medical as active employees.  Upon expiration of this agreement, they will
pay the then applicable retiree medical rate.


Medicare eligible retirees will continue to pay the applicable retiree rate for
their Medicare supplemental plan.



The Company agrees to furnish retirees, free of charge, a Medicare supplement.
Qualified dependents will continue under the health care policy mentioned in
Section 1 above until they qualify for Medicare, whereupon they will receive the
supplement as provided in the CNG Employees Benefits Book.


Employees hired on or after April 1, 2011 will not be eligible for the Company
Retiree Health Plan and may participate in the Access Only alternative by paying
the full cost of such benefits.


The Company also agrees to furnish to employees retiring on or after April 1,
1973, a group life insurance policy in the amount of Five Thousand ($5,000)
Dollars. Employees retiring effective 12/1/88 the amount of ten thousand dollars
($10,000).  Employees retiring on or after 4/1/06 the amount of eleven thousand
dollars ($11,000), the cost of the above shall be paid for by the Company.


Employees hired on or after April 1, 2011 will not be eligible for the Company
Retiree Life Insurance Policy.


SECTION 3. The Connecticut Natural Gas Corporation Pension Plan B, adopted July
1,1973, amended effective January 1, 1976, and further amended January 1, 1978,
January 1,1982, October 1, 1987 and July 1, 1998 shall continue for the life of
this Agreement and succeeding Agreements subject to such modifications as may be
mutually agreed upon in writing by the parties hereto.


For actively employed participants after January 1, 2015 who have completed 30
years of Continuous Service and are age 61 or older at their Severance From
Service Date, there will be no reduction in benefits for early commencement.


Effective January 1, 2005 (1/1/05), the Company will implement a cash balance
plan for employees hired on or after 1/1/05. Current employees or employees
hired prior to 1/1/05 will have an option of the Cash Balance Plan or the
current plan benefits.

 
17

--------------------------------------------------------------------------------

 


Cash Balance Plan Formula: The Company will credit the participants' cash
balance account with a flat dollar amount of $5,000 per year and such credit
will be applied at the end of each plan year. Balances will earn interest equal
to the 30-year treasury rate not less than 4% in effect on December 31 of the
prior year and credited at the end of the subsequent year. Five-year vesting
will apply.


Employees hired on or after April 1, 2011 will not be eligible to participate in
the Company’s defined benefit pension plans.


SECTION 4. Effective April 1,1985, all eligible employees covered by this
Agreement may elect to participate in the Connecticut Natural Gas Corporation
Union Employee Savings Plan and receive the Company match as outlined below.


Years of
     
Company
Service
 
Age
 
Match
20
or
45
= 
4.5%
10
or
35
= 
3.0%
Less than 10 & under 35 =
 
  2.0%



Employee R. Kelly will be grandfathered at a 6% match while he remains an active
employee of the Company.


Said Plan shall continue for the life of the Agreement entered into April 1,1991
and succeeding Agreements subject to such modifications as may be mutually
agreed upon by the parties hereto.  For employees hired on or after April 1,
2011, the Company’s matching contribution under the Connecticut Natural Gas
Corporation Union Employee Savings Plan will be 1.5 times the employee’s
contribution.  The employee’s contribution will only apply to the first 6% of an
employee’s contribution during a calendar year.  This benefit is in lieu of
another pension plan benefit for employees hired on or after April 1, 2011.





ARTICLE XXI
Working Conditions


SECTION 1. When assigning work, the Company will do so assuring the safety and
welfare of its employees. It is mutually agreed that the Company and the Union
will continue their program of safety measures for the protection of the
employees, Company property, and its service to the public. The Union agrees to
use its best efforts to see that its members employed by the Company shall
comply with safety regulations made by the Company, and that its members will
wear and use the protective devices and apparel to be provided in accordance
with the standard practice of the Company for the protection of employees from
injury.


SECTION 2. The Company will issue and replace worn out protective equipment as
necessary, such as goggles, safety shoes, welder's shields, and welder's gloves.
 
SECTION 3. The Company agrees to meet at reasonable intervals with a safety
committee designated by the Union.

 
18

--------------------------------------------------------------------------------

 


SECTION 4. Work that is ordinarily or customarily performed will not be
contracted out if it would result in a reduction of present work force or
reduction of regular working hours.


SECTION 5. To facilitate the full utilization of all personnel, the parties
agree to flexibility of work assignment throughout the Greenwich Division.



ARTICLE XXII
Temporary Assignments


SECTION 1. If an employee is temporarily transferred to a classification paying
a lower rate of pay, there shall be no reduction in pay except when such
temporary assignment is in lieu of a layoff, in which case after a continuous
period of seven (7) working days the applicable progression rate of the lower
classification will be negotiated by the Company and the Union. If the employee
is temporarily assigned to a classification paying a higher rate of pay, he/she
shall receive the starting rate of the higher classification, but in no event
less than five ($0.05) cents per hour in excess of his/her regular rate. If an
employee is unable to physically perform substantial duties of his/her current
classification for medical reasons, the Company may transfer such employee to
another classification at an appropriate rate.


ARTICLE XXIII
General Provisions


SECTION 1. This Agreement may be amended or added to at any time only by written
consent of both parties thereto.


SECTION 2. Should any valid Federal or State law conflict with the provisions of
this Agreement, the provision or provisions of this Agreement so affected shall
be construed to conform to such provision of such law, but otherwise this
Agreement shall continue in full force and effect.
 
SECTION 3. Any notice to be served under Article XXIV of this Agreement shall,
when to be served on the Union, be deemed to be duly served if mailed in a
registered envelope, postage prepaid, addressed to the Union at the residence of
the President of Local 380 and, when to be served upon the Company, be deemed to
be duly served if mailed in a registered envelope, postage prepaid, addressed to
the Company at Old Track Road, Greenwich, Connecticut 06830. The date of the
beginning of notice shall be the date stamped by the U.S. Postal authorities on
the envelope containing the notice.


SECTION 4.  This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and assigns.


The employer agrees to require any successor or assign to comply with the
provisions of this agreement for its remaining term without reduction of any of
the wage rates, benefits, or working conditions contained herein.  Upon
agreement by the successor or assign to assume the obligation of this agreement,
the employer shall have no further obligation hereunder to the Union or to the
employees covered by this Agreement.

 
19

--------------------------------------------------------------------------------

 
 
ARTICLE XXIV
Duration of Agreement


SECTION 1.This Agreement shall remain in full force and effect until March 31,
2016 and thereafter from that date from year to year unless either party by
written notice to the other given not less than sixty (60) days prior to March
31, 2016 or prior to March 31 of any subsequent year shall express its intention
of terminating or modifying this Agreement. Upon receipt of such notice, a
conference shall be arranged between the parties to be held within ten (10) days
after said notice for the purpose of negotiating a new collective bargaining
Agreement. Any unresolved differences under the foregoing during the life of
this Agreement or any extension thereof shall be submitted to arbitration in the
manner as herein before provided.


IN WITNESS WHEREOF, the parties hereto have Caused this Agreement to be signed
and executed by their duly authorized representatives or officers the day and
year first written above.



CONNECTICUT NATURAL GAS CORPORATION
UTILITY WORKERS UNION OF AMERICA AFL-CIO LOCAL 380
   
Robert M. Allessio
Mark D. Hatter
President & Chief Executive Officer
President Local 380    
Joseph L. Vicidomino
  Director Human Resources       
Iris M. Calovine
J. Ross DisBennett
Christopher J. Malone
Robert A. Carino
Charles R. Piro
Edgar J. Silva
     
Approved for U.W.U.A.; AFL-CIO
 
John D. Devlin
Senior National Representative
Region 1
 

 
 
20

--------------------------------------------------------------------------------

 

CONNECTICUT NATURAL
GAS CORPORATION
GREENWICH DIVISION


Customer Service Department:  On-Call Coverage


Days
 
Time
 
Hours
 
Pay
Monday-Friday
(night shift person)
 
2300 to 0800
 
9 hours
 
1.0 hours
Saturday & Sunday
(one person rotated weekly)
 
630 Saturday to
0800 Monday
 
31 hours
 
4.5 hours
Paid Holidays (in lieu of Monday-Friday pay of 1.0 hours)
 
2300 to 0800
 
9 hours
 
2.0 hours
Night Shift Substitute
(One person rotated from sick coverage as needed)
 
1630 to 0800
 
15.5 hours
 
2.0 hours



Distribution Department (Crew Leader & Helper):  On-Call Coverage


Days
 
Time
 
Hours
 
Pay
Monday-Friday
 
0000 to 2400
 
24 hours
 
1.2 hours
             
Saturday
 
0000 to 2400
 
24 hours
 
3.0 hours
             
Sunday
 
0000 to 2400
 
24 hours
 
4.0 hours
             
Paid Holidays (two person crew rotated at seven day intervals in lieu of
Monday-Friday pay of 1.2 hours)
 
0000 to 2400
 
24 hours
 
5.0 hours



Additionally, the Company and Union agree to the following procedure regarding
meter work:
 
·
The Distribution Department will remove meters up to and including 630 CFH
meters for service abandonment jobs.

 
·
The Customer Service Department will document the meter removal and final
read  in the appropriate company software system (ie. CAD).

 
 
21


--------------------------------------------------------------------------------